PER CURIAM
Defendant seeks modification of the sentence imposed for driving under the influence of intoxicants. He contends that the court erred by ordering that he repay the state for court-appointed attorney fees in excess of the amount actually paid to defense counsel. ORS 161.665(1). The state concedes that fees were limited by the local public defender contract to $265 and that the court erred by ordering defendant to pay $510.1 We modify the judgment.
Judgment modified to reduce the amount defendant is to pay for court-appointed attorney fees to $265; otherwise affirmed.

 Defendant’s remaining assignment of error has no merit.